COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER


Appellate case name:        Monica Hardaway and Glenn Hardaway v. Deutsche Bank
                            National Trust Company as Trustee, In Trust for Registered
                            Holders of Long Beach Mortgage Loan Trust 2006-WL1,
                            Asset Backed Certificates, Series 2006-WL 1
Appellate case number:      01-17-00677-CV
Trial court case number:    17-CCV-059731
Trial court:                County Court at Law No. 4 of Fort Bend County

        Appellants, Monica Hardaway and Glenn Hardaway, have filed a notice of appeal
of the trial court’s final judgment in a forcible detainer proceeding. And, appellants have
filed a “Motion to Reconsider Emergency Motion to Stay Any Execution of the Writ of
Possession Related to the Emergency Petition for Writ of Mandamus and Fraud Upon the
Court, Case No. 01-17-00880-CV.” The motion is denied.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court

Date: January 30, 2018